Appeal by defendant, as limited by his motion, from a sentence of the County Court, Dutchess County, imposed September 13, 1979, upon his adjudication as a youthful offender, the sentence bejng an indeterminate term of imprisonment with a maximum of four years. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to probation for a period of five years, and case remitted to the County Court, Dutchess County, to fix the conditions of probation. The sentence was excessive to the extent indicated herein. Gulotta, J. P., Cohalan, Margett and O’Connor, JJ., concur.